DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 11-13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0232175 (hereinafter “Kizhakkepat”), in view of United States Patent Number 4,532,169 (hereinafter “Carley”), in view of United States Patent Application Publication No. US 2014/0271200 (hereinafter “Sutton”), and further in view of United States Patent Number 4,622,254 (hereinafter “Nishimura”).Regarding claims 4, 22 and 23 	Kizhakkepat teaches a composite yoke 500 comprising a plurality of plies 512-562 where each ply has fibers which extend substantially parallel to one axis (unidirectional plies) of either arm 500a, 550b, or 550c of the yoke 500 (Figure 5, and paragraphs [0003], [0042], and [0043]), which corresponds to a composite yoke comprising a plurality of arms, the arms comprising a first arm oriented along a first axis, a second arms oriented along a second axis, and a third arm oriented along a third axis, where the plurality of arms, in combination, comprise the aforementioned plurality of plies.  Kizhakkepat also teaches a first pack of unidirectional plies of the plurality of packs of unidirectional plies 512 is aligned with the axis of one arm 500a of the plurality of arms, a second pack of unidirectional plies of the plurality of packs of unidirectional plies 522 is aligned with the axis of one arm 500b of the plurality of arms, and a third pack of unidirectional plies of the plurality of packs of unidirectional plies 532 is aligned with the axis of one arm 500c, where more types of plies may be used, and that each type of ply may be used more than once (Figure 5; and paragraphs [0042] and [0043]), which corresponds to: a center pack of unidirectional plies comprising a first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis; first packs of unidirectional plies positioned adjacent to and on opposite sides of the center pack of unidirectional plies, each of the first packs of unidirectional plies comprising first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis; and outer packs of unidirectional plies positioned adjacent to and on opposite sides of the first packs of unidirectional plies, each of the outer packs of unidirectional plies comprising first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis.  This teaching additionally corresponds to the outermost layers of the composite yoke comprising packs of unidirectional plies. 	Kizhakkepat does not teach first packs of chopped fibers positioned adjacent to and on opposite sides of the first packs of unidirectional plies. 	Carley teaches a method of making a tape of high performance reinforcing fibers with improved alignment between the fibers (abstract).  Carley teaches a method of producing fiber reinforced polymeric materials having one or more exterior surfaces comprised of unidirectionally, aligned, continuous high performance reinforcing fibers (unidirectional ply). The method involves preparing an impregnated mat and contacting it with a first surface of one or more layers of continuous high performance reinforcing fibers (pack of unidirectional plies) under tension (column 5, lines 1-8), which corresponds to the impregnated mat being disposed between two adjacent packs of unidirectional plies.  Carley teaches the impregnated mat comprises chopped fibers (column 6, lines 42-47, and column 7, lines 20-26), which corresponds to at least one pack of chopped fibers disposed between two adjacent packs of unidirectional plies.  Carley teaches the impregnated mat, being disposed between two adjacent tensioned unidirectionally, aligned, continuous high performance reinforcing fibers, maintains the orientation of the tensioned unidirectional fibers which improves the properties of the resulting tape (column 11, lines 37-60). 	Kizhakkepat and Carley are analogous inventions in the field of fiber reinforced composite layers.  It would have been obvious to one skilled in the art at the time of the invention to modify the stacks of the plurality of unidirectional plies of the yoke 500 of Kizhakkepat with the impregnated mat (pack of chopped fibers), being dispersed between two adjacent packs of unidirectional plies, as taught by Carley, to improve the properties of the resulting yoke by maintaining the fiber orientation of the adjacent packs of unidirectional plies. 	Kizhakkepat does not explicitly teach middle packs of shear plies positioned adjacent to and on opposite sides of the center pack of unidirectional plies.	Sutton teaches a flexible joint assembly for providing flexure to a rotor blade yoke (abstract).  Sutton teaches the composite yoke 103 may comprise numerous plies (shear plies) 126 comprising various fiber orientations that intersect the bolt holes 129 at various angles. For example, within the lug 128 region, some fibers run substantially tangentially to the circumference of a bolt holes 129 while other fibers meet the circumference of the bolt holes 129 at an approximately 45 degree angle, and so on.  As a result, the disclosed lug 128 is configured to react to shear applied from every direction without the inclusion of a vertically oriented belt wrapping around the yoke perimeter (paragraph [0059]).  Sutton also illustrates numerous plies (middle packs of shear plies) 126 positioned adjacent to and on opposite sides of a center pack of plies 126 (Figure 5).  The interior plies 126 taught by Sutton correspond to middle packs of shear plies positioned adjacent to and on opposite sides of a center pack.   	Kizhakkepat and Sutton are analogous inventions in the field of fiber reinforced plies for a composite yoke.  It would have been obvious to one skilled in the art at the time of the invention to modify the unidirectional plies of Kizhakkepat with the numerous plies (shear plies) 126 comprising various fiber orientations that intersect the bolt holes 129 at various angles of Sutton to improve the shear force attenuation of the bolt holes of the yoke 500. 	The combination of Kizhakkepat, Carley, and Sutton does not explicitly teach the location for each of the middle packs of shear plies and the first packs of chopped fibers relative to the center pack, first packs, and outer packs of unidirectional plies.  However, it would have been an obvious matter of design choice for a person having ordinary skill in the art to determine the locations of: (1) the numerous plies (shear plies) 126 of Sutton; and (2) the impregnated mat (packs of chopped fibers) within the overall unidirectional ply stack (including the aforementioned center, first, and outer packs of unidirectional plies) from Kizhakkepat to yield a composite yoke which exhibits a desired shear force attenuation at its bolt holes, and to improve the properties of the resulting yoke by maintaining the fiber orientation of adjacent packs of unidirectional plies. 	Kizhakkepat does not explicitly teach the first packs and the center pack comprise a resin content of more than about: 30% by weight; or 35% by weight. 	Nishimura teaches a fiber reinforced plastic material comprising a fibrous substrate impregnated with a resin matrix (abstract and column 4, lines 19-30).  Nishimura teaches unidirectional fibrous substrates preferably have a resin content of 30-60% by volume because when the resin content is lower than 30% by volume, there is not a sufficient amount of resin to fill the geometrical space confined by the fiber substrate and the reinforcing fibers, causing voids to increase, and the bondability between the fiber substrates and reinforcing fibers decrease and the fiber reinforced plastic properties, particularly tensile strength and shear strength, deteriorate.  On the contrary, when the resin content is higher than 60% by volume, the content of the reinforcing fibers becomes too low and the same characteristic properties deteriorate because of extremely low content of the reinforcing fibers (column 7, lines 47-68).  Nishimura is silent with regards to the resin content being present in the fibrous substrate on a weight basis percentage.  However, absent a showing of criticality with respect to the resin content (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine a resin content in a weight basis percentage, given the disclosed volumetric basis percentage, through routine experimentation in order to achieve the desired bondability between fibers, and the prevention of the deterioration of the tensile strength and shear strength of the fibrous substrate.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B). 	Kizhakkepat and Nishimura are analogous inventions in the field of fiber reinforced plastics.  It would have been obvious to one skilled in the art at the time of the invention to modify the unidirectional plies (first packs and center pack) of Kizhakkepat with the resin content of Nishimura to achieve a desired bondability between fibers, and prevent the deterioration of the tensile strength and shear strength of the fibrous plies or substrates.Regarding claims 6 and 7	In addition, Carley teaches the one or more layers of chopped lower performance reinforcing fibers (first packs of chopped fibers) is impregnated with a matrix polymer and is in the form of a molding compound (column 5, lines 11-14), which corresponds to a mat or preform of chopped fibers.Regarding claim 11	In addition, Kizhakkepat teaches a plurality of (center) packs of unidirectional plies comprises plies 512-542 that extend continuously across all arms of the composite yoke 500 (Figure 5).Regarding claim 12 	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and the plurality of packs of unidirectional plies comprises plies 552a-552c that extend across two arms of the three arms (Figure 5).Regarding claim 13	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and a plurality of plies 552a-552c extend across only two arms of the plurality of arms (Figure 5).  Moreover, with the modification of Kizhakkepat by Carly, as noted above regarding claim 22, this combination contemplates the dispersal of a pack of a chopped fiber mat between adjacent unidirectional plies to yield a yoke with improved abrasion resistance and basic strength.  Therefore, it would have been an obvious matter of design choice to place the pack of a chopped fiber mat of Carly between the unidirectional plies, including any one of ply 552a, 552b, or 552c, as illustrated by Kizhakkepat, to yield a yoke with the aforementioned improved properties.  This corresponds to the claimed feature requiring the first packs (at least one pack) of chopped fibers to extend across only two arms of the plurality of arms.
Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.  	The applicant argued utilizing Carley’s tape, as detailed in the rejection of record, amounts to improper hindsight reasoning, and Carley does not provide any reason for why a person having ordinary skill in the art would modify Kizhakkepat with Carley to arrive at the claimed invention.  Specifically, Carley does not suggest replacing unidirectional fiber layers with chopped fibers nor does Carley suggest that the chopped fiber may provide strength or stiffness over unidirectional fibers.  The examiner respectfully disagrees and contends it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the rejection of record does not include knowledge gleaned only from the applicant's disclosure, therefore the reconstruction in the rejection of record is considered to be proper.  Moreover, the applicant’s position that Carley does not suggest replacing unidirectional fiber layers with chopped fibers nor does Carley suggest that the chopped fiber may provide strength or stiffness over unidirectional fibers is not commensurate in scope with the rejection of record.  It is not the position taken in the rejection of record that unidirectional fibers layers are replaced with the chopped fiber layers.  The position of the examiner in the rejection of record is that the incorporation of the chopped fiber layers of Carley being disposed between adjacent unidirectional fiber layers provides the benefits noted in the rejection of record.  In other words, the unidirectional fiber layers in the fiber layer stack is modified (not replaced) with the chopped fiber layers of Carley. 	The applicant argued Carley teaches applying the outer surfaces of lower performance chopped or woven fibers with one or more layers of continuous high performance reinforcing fibers increases the strength and stiffness of the chopped fibers.  The examiner respectfully notes while the addition of a unidirectionally oriented high performance reinforcing fiber layer would increase the strength and stiffness of the manufactured tape in the direction the fibers extend within said unidirectionally oriented high performance reinforcing fiber layer, this is not the position which is present in the rejection of record.  As is detailed in the rejection of record, Carley teaches the use of the impregnated mat, which comprises the chopped fibers, actually maintains the orientation of the tensioned unidirectional fibers in the adjacently disposed unidirectionally oriented continuous high performance reinforcing fiber layer which improves the properties of the resulting tape.  This is the rationale used to modify Kizhakkepat with Carley to arrive at the claimed invention.  This position is further evidenced by Carley’s teachings where the “alignment [of the carbon fibers in the high performance reinforcing fiber layer] is locked in by the carbon fibers contacting the impregnated mat.”  See column 15, lines 9-33 from Carley.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783